Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment to the title, the objection to the specification is withdrawn.
In view of the amendment to claim 2, the objection to claim 2 is withdrawn.
Applicant's arguments regarding the objection to the drawings have been fully considered but they are not persuasive. The applicant argues that the features of claims 11 and 14 are clearly shown in Figure 9.  The Examiner respectfully disagrees. 
Claims 11 and 14 recite “... an information input device serving as a user interface configured to specify a degree to which the brightness of the printing by the second printing is higher than the brightness of the printing by the first printing, wherein based on the input degree, the control unit increases the brightness of the printing by the second printing by smoothing, using a smoothing filter, the base image data.”  While Figure 9 appears to show a result, Figure 9 does not show how the user is specifying a degree of brightness that the second printing is going to make in contrast to the brightness of the first printing.  The thrust of claims 11 and 14 is user interface that provides for the user to specify a degree.  This is not inherently reflected in Figure 9.
Claims 12 and 15 recite “... an information input device serving as a user interface configured to specify a hue for which the brightness of the printing by the second printing becomes higher than the brightness of the printing by the first printing, wherein the control unit increases the brightness of the printing by the second printing for the input hue.”  While Figures 9 and 11 appear to show a result, Figures 9 and 11 does not show how the user is specifying a hue that the second printing is going to make in contrast to the hue of the first printing.  The thrust of claims 11 and 14 is user interface that provides for the user to specify a hue.  This is not inherently reflected in either Figure 9 or Figure 11 nor is how this is set in the user interface reflected in referenced paragraph 0064.  The objection to the drawings is maintained.
In view of the amendment to claims 1, 11, 12, 14 and 15, the 35 USC 112(f) interpretation is withdrawn.  However, the 35 USC 112(f) is still applicable to the brightness correcting step of claim 2 that was not amended.  Therefore the 35 USC 112(f) interpretation of claim 2 is maintained.
Applicant's arguments regarding the 35 USC 102 rejection have been fully considered but they are not persuasive.  The applicant argues on page 12 of remarks that:
	“In particular, independent claim 1 clearly recites “an amount of the liquid to be discharged in each of the edge pixels during the second printing is less than an amount of the liquid to be discharged in a corresponding one of the edge pixels during the first printing by using, in the second printing, print image data generated by reducing a gradation value of each of the edge pixels in base image data for the first printing.” This amendment is clearly supported by the original disclosure, for example, in paragraphs [0053], [0059], [0072] of the specification as filed. Clearly, this structure is not disclosed or suggested by the Miyazaki publication or any other prior art of record. 
The Miyazaki publication merely discloses an image processing apparatus that varies a distribution coefficient for distributing density data of each pixel to multiple printing scans depending on printing in an edge region of a non-edge region. More specifically, in an edge region, a distribution coefficient for distributing density data of each pixel to multiple printing scans of the first pass is set to 0.75, a distribution coefficient of the second pass is set to 0.25, and a distribution coefficient of the third and fourth passes is set to 0 (see, paragraph [0035] of the Miyazaki publication). In the Miyazaki publication, the total amount of the liquid discharged in each of the pixels after all passes are completed remains the same (0.75+0.25=1.0 or 100%). 
On the other hand, with the claimed arrangement, an amount of the liquid to be discharged in each of the edge pixels during the second printing is less than an amount of the liquid to be discharged in a corresponding one of the edge pixels during the first printing by using, in the second printing, print image data generated by reducing a gradation value of each of the edge pixels in base image data for the first printing. Such a unique arrangement is neither disclosed nor suggested by the Miyazaki publication.”
The Examiner respectfully disagrees that the claims as amended are not taught by Miyazaki.  Specifically, Miyazaki does teach as pointed out by the applicant, that a first pass [i.e. first printing] has a density coefficient set to 0.75 and the second pass [i.e. second printing]  at 0.25.  Miyazaki also equates a density to the potential 256 gradation levels [p0032].  A density is directly related to the ink amount that is ejected.  This reduction in the density of the edge data for the first pass has a lower brightness because the density [i.e. gradation value] is greater.  In the second pass, the density of the edge data is less resulting in what would be brighter.  Thus, in the amended claim language, the amount of ink ejected in the second pass, that with the 0.25 coefficient applied, is less than the amount of ink ejected in the first pass, that being where the 0.75 coefficient applied.  The gradation of the edge pixel in the image data is reduced by the coefficient application such that the gradation value of the edge pixel for the first pass is reduced and the second pass is less than the first pass.  The amended claim language further requires the two different discharge amounts to be with regard to “a corresponding one of the edge pixels.” According to the common definition of “corresponding,” this term means: identical in all essentials or respects, similar in position, purpose, form, etc.  The Examiner has applied the common meaning of this term in evaluating the claimed limitations as amended where the corresponding edge pixel printed by the first pass is the same pixel being printed in the second pass.  Thus, in Miyazaki, the ink applied to an edge pixel in the first pass at the higher density corresponds to the edge pixel that is printed in the second pass at the lower density.  The amount of ink applied in Miyazaki is based on the initial gradation value of an edge pixel.  The Examiner notes that the disclosure deletes edge pixel data and it’s at these locations that the second pass [i.e. second printing] is based.  The Examiner also notes that the second pass is also directed to different edge pixels than the first pass.  These seem to be the significant features.  Therefore, the Examiner maintains that Miyazaki is still applicable to the instant application and teaches the limitations as amended.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki (US PgPub 20120314234).
Regarding claim 1: Miyakazi discloses a printing method for performing printing by a printing device including a transport unit configured to transport a printing medium in a transport direction [a conveying roller 703 and auxiliary roller 704 rotate thereby to convey a print medium P held between this roller pair and between a feeding roller 706 and an auxiliary roller 705 by an amount corresponding to the number of multi-passes in a sub-scanning direction, p0026], a head configured to discharge a liquid onto the transported printing medium, a scanning unit configured to move the head relative to the printing medium in a scanning direction intersecting the transport direction [print head 105 is mounted on a carriage 104 that moves in a main scanning direction at a constant speed and ejects ink according to printing data in a frequency corresponding to the constant speed, p0026], and a control unit configured to control the transport unit, the head, and the scanning unit to perform the printing by repeating a pass operation of causing the head to perform scanning motion while discharging the liquid, and a transport operation by the transport unit [A controller 200, which controls the whole apparatus, includes: a CPU 210 in the form of a microprocessor; a ROM 211 that stores a control program; and a RAM 212 that is used when the CPU performs image data processing, p0028], the method comprising: 
in printing of a print image including a line image, a raster line forming step, executed by a processor, of forming each of raster lines configuring the image, by a plurality of the pass operations [When image data is acquired via an interface (I/F) 101 from a host device 100, the controller 200 subjects the inputted image data to image processing according to the program stored in the ROM 211 and generates printing data [interpreted as the raster line forming step] corresponding to each scan of multi-pass printing ... since in an image such as a character and ruled line, absolute density and sharpness are more important than uniformity, pattern 808, which is printed by a fewer number of passes and has a higher coverage, is more preferable as shown in Figure 8, p0042], wherein 
in the formation of each of the raster lines, when printing of a region corresponding to edge pixels of the line image by a first pass operation, which is one of the plurality of pass operations, is first printing, and printing of the region corresponding to the edge pixels by a second pass operation that is different from the first pass operation, of the plurality of pass operations, is second printing, an amount of the liquid to be discharged in each of the edge pixels during the second printing is less than an amount of the liquid to be discharged in a corresponding one of the edge pixels during the first printing by using, in the second printing, print image data generated by reducing a gradation value of each of the edge pixels in base image data for the first printing [print head 105 ejects ink according to printing data ... the gradation data 301 is sent to a color conversion unit 302, where the gradation data 301 is converted to density data of 256 gradations (8 bits) corresponding to ink colors to be used in the printing apparatus ... a gradation value of the multi-valued density data is distributed according to the number of multi-passes and attribute information ... in an edge region, a distribution coefficient of the first pass is 0.75 [i.e. greater density thus more ink discharged according to the print data], a distribution coefficient of the second pass is 0.25 [i.e. less density thus less ink discharged according to the print data], and a distribution coefficient of the third and fourth passes is 0. This distributes 75% of density data to the first pass, 25% to the second pass, and 0% to the third and fourth passes ... Density data 600 is distributed into multi-valued density data of the first to fourth passes according to the distribution coefficients shown in FIG. 5, p0026, p0032, p0035 & p0039 – see additional discussion above].  

Regarding claim 5: Miyazaki discloses the printing method according to claim 1, wherein the printing device is a printing device configured to perform printing using CMYK color system inks as the liquid [print heads of black (K), cyan (C), magenta (M) and yellow (Y) colors are arranged in the main scanning direction as illustrated, p0027], and the printing method includes a first color conversion processing step of converting input image data input to the printing device for printing the print image including the line image into first print image data of a CMYK color space represented by ink amount data of the CMYK color system inks, an edge pixel extracting step of extracting the edge pixels of the line image, from the input image data, to generate edge pixel data formed by the edge pixels [if the attribute information is 1, that is, the pixel of interest is located in an edge region, processing proceeds to Step S403, where a distribution coefficient for an edge region is set ... according to the distribution coefficient set at Step S402 or Step S403, each of the CMYK density data is distributed to four passes. This generates four multi-valued density data, each corresponding to each pass, and then, this processing is terminated, p0032-0033], and a second color conversion processing step of converting the edge pixel data into second print image data of the CMYK color space, and the first printing is performed based on the first print image data and the second printing is performed based on the second print image data [in an edge region, a distribution coefficient of the first pass is 0.75 [i.e. greater density], a distribution coefficient of the second pass is 0.25 [i.e. less dense thereby brighter], and a distribution coefficient of the third and fourth passes is 0. This distributes 75% of density data to the first pass, 25% to the second pass, and 0% to the third and fourth passes, p0035].

Regarding claim 7: Miyazaki discloses the printing method according to claim 1, wherein an order of the first printing and the second printing is not switched [in an edge region, a distribution coefficient of the first pass is 0.75 [i.e. greater density], a distribution coefficient of the second pass is 0.25 [i.e. less dense thereby brighter], and a distribution coefficient of the third and fourth passes is 0. This distributes 75% of density data to the first pass, 25% to the second pass, and 0% to the third and fourth passes, p0035 – the Examiner notes that although Miyazaki does not explicitly discuss where the order is not switched, Miyazaki does not disclose any switching at all and is therefore interpreted that the order is not switched].

Regarding claim 10 and 13: the device and system herein have been executed or performed by the method of claim 1 and are therefore are likewise rejected.

Allowable Subject Matter
Claims 2-4, 6-9, 11, 2, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims as previously indicated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanase et al., US Patent 10713546, discloses in a related system for treating edge pixels differently to reduce the volume of inks used.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672